 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LEE C. KAMIMURA,                                       Case No.: 2:16-cv-00783-APG-CWH

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 DITECH FINANCIAL LLC,

 7          Defendant

 8         On January 2 and February 1, 2019, the parties indicated they were preparing to file a

 9 motion for preliminary approval of the class action settlement by March 1, 2019. ECF No. 99.

10 However, on February 19, 2019, defendant Ditech Financial LLC filed a notice of bankruptcy.

11 ECF No. 100.

12         IT IS ORDERED that the parties shall file a status report on or before February 28, 2019

13 regarding the impact of the bankruptcy filing on the resolution of this case.

14         DATED this 21st day of February, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
